Citation Nr: 1755848	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-21 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  



INTRODUCTION

The Veteran served on active duty from October 1943 to December 1946.  He died in June 2012.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Regional Office (RO) and Pension Management Center of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  Currently, this appeal is within the jurisdiction of the RO in Louisville, Kentucky.  

This case was previously before the Board in September 2014, where the Board denied service connection for the cause of the Veteran's death and remanded the issue on appeal (DIC benefits pursuant to 38 U.S.C. § 1318) for the issuance of a statement of the case.  A May 2015 statement of the case adjudicated the remanded issue of DIC benefits pursuant to 38 U.S.C. § 1318.  In consideration thereof, the Board finds that there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97 (2008).  This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  The Veteran was not a former prisoner of war (POW).

2.  The Veteran was not rated 100 percent disabled for the five years immediately following service separation.

3.  The Veteran was not continuously rated totally disabled during the 10 years preceding death.
CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C. § 1318 have not been met.  
38 U.S.C. § 1318 (2012); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  With respect to the issue of entitlement to DIC under 38 U.S.C. § 1318, it is the law, and not the facts, that is dispositive of the appeal; therefore, further duties to notify and assist imposed by VCAA are not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

DIC under 38 U.S.C. § 1318

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service-connected disability that was rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) if the disability was rated by the VA as totally disabling continuously since a veteran's release from active duty and for at least five years immediately preceding death; or (3) if the veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.
§ 1318(b). 

For purposes of 38 U.S.C. § 1318, "entitled to receive" means that at the time of death, the veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran otherwise was entitled to continued payment based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C. § 5308  but determines that benefits were payable under 38 U.S.C. § 5309.  See 38 C.F.R. § 3.22.

The appellant contends generally that the Veteran retired in June 2002 due to the service-connected disabilities, demonstrating that he was disabled for the 10-year period immediately preceding his death.  See June 2015 substantive appeal. 

The Board find that the undisputed evidence in this case shows that the legal requirements of 38 U.S.C. § 1318 for an award of DIC benefits are not met.  The evidence of record does not reflect that the Veteran was a former POW.  The Veteran separated from service in December 1946 and was service connected for hearing loss and tinnitus, each effective April 20, 2005.  The Veteran was also in receipt of a total rating based on individual unemployability effective April 20, 2005, and had a combined disability rating of 60 percent from April 20, 2005, the same date that TDIU went into effect; therefore, the Veteran was not rated 100 percent disabled for the five years immediately following service separation.

While the Board acknowledges the appellant's well-stated contention that the Veteran retired in June 2002 due to the service-connected bilateral hearing loss and the service-connected tinnitus, the Veteran was not rated 100 percent disabled for the 10-year period immediately preceding his death.  The Veteran died in June 2012.  The Veteran had a 100 percent disability rating from April 20, 2005; therefore, the legal requirement of a 100 percent rating for a 10 year period to meet the eligibility requirement for DIC 38 U.S.C. § 1318 are not met in this case.  For these reasons, DIC under 38 U.S.C. § 1318 is precluded as a matter of law.  Per application of Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C. § 1318, also known as "hypothetical entitlement."  See also Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22. 

As the evidence shows the Veteran (i) was not continuously rated totally disabled during the 10 years preceding his death, (ii) was not continuously rated totally disabled since release from active duty, or (iii) was not a former prisoner of war, the legal criteria for DIC pursuant to 38 U.S.C. § 1318 have not been met; therefore, the appellant's claim for compensation under 38 U.S.C. § 1318 is without legal merit.  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for DIC under 38 U.S.C. § 1318, being without legal merit, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


